

	

		II

		109th CONGRESS

		2d Session

		S. 2295

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To require the Secretary of the Army to conduct a survey

		  and monitoring of off-shore sites in the vicinity of the Hawaiian Islands where

		  chemical munitions were disposed of by the Armed Forces, to support research

		  regarding the public and environmental health impacts of chemical munitions

		  disposal in the ocean, and to require the preparation of a report on

		  remediation plans for such disposal sites.

	

	

		1.Short titleThis Act may be cited as the

			 Hawaiian Waters Chemical Munitions

			 Safety Act of 2006.

		2.FindingsCongress finds the following:

			(1)Until 1970 the United States Armed Forces

			 routinely dumped military chemical munitions in ocean waters.

			(2)According to the report entitled

			 Off-Shore Disposal of Chemical Agents and Weapons Conducted by the

			 United States, which was prepared by the Army’s Historical Research and

			 Response Team in 2001, chemical munitions were dumped at a minimum of three

			 locations near the Hawaiian Islands, and the weapons disposed of at these sites

			 included 1,100 one-thousand pound cyanogen chloride bombs, 20 one-thousand

			 pound hydrogen cyanide bombs, 125 five-hundred pound cyanogen chloride bombs,

			 15,000 one-hundred-and-fifteen pound mustard gas bombs, 31,000 mustard

			 gas-filled mortar shells, 1,000 one-ton containers of mustard gas agent, 190

			 one-ton containers of lewisite agent, 16,000 one-hundred pound mustard gas

			 bombs, and 4,220 tons of various ordinance filled with hydrogen cyanide.

			(3)The report also specified that chemical

			 munitions were dumped off the coasts of Alabama, Alaska, California, Florida,

			 Louisiana, Mississippi, New Jersey, North Carolina, South Carolina, and

			 Virginia.

			(4)The lack of research into the effect of

			 long-term seawater exposure on chemical munitions and the potential risks to

			 the public and the environment has created significant public concern in

			 Hawaii, especially among communities near coastal military facilities and

			 military munitions disposal areas.

			(5)The dumping of chemical munitions in the

			 ocean is now prohibited by the Marine Protection, Research, and Sanctuaries Act

			 of 1972 (33 U.S.C. 1401 et seq.).

			(6)The United States is a signatory of both

			 the Convention on the Prevention of Marine Pollution by Dumping of Wastes and

			 Other Matter, with annexes, done at Washington, London, Mexico City, and Moscow

			 December 29, 1972, and entered into force August 30, 1975 (26 UST 2403) and the

			 Convention on the Prohibition of the Development, Production, Stockpiling and

			 Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris

			 January 13, 1993, and entered into force April 29, 1997 (commonly known as the

			 Chemical Weapons Convention).

			3.Response to

			 disposal of chemical munitions within Hawaiian waters

			(a)Survey and

			 identification of disposal sites

				(1)Survey

			 requiredThe Secretary of the

			 Army shall conduct a survey of all underwater sites within 12 miles of the

			 Hawaiian Islands where chemical munitions are known or believed to have been

			 disposed of by the Armed Forces between 1941 and 1972.

				(2)Survey

			 purposeThe purpose of the survey is to characterize the location

			 and size of the disposal sites, the types and numbers of chemical munitions at

			 the sites, and the condition of chemical munitions at the sites.

				(3)Report

			 requiredNot later than

			 September 30, 2009, the Secretary of the Army shall submit to Congress a report

			 containing the results of the survey.

				(b)Identification

			 of navigational hazardsThe

			 Secretary of the Army shall cooperate with the Secretary of Commerce to ensure

			 that nautical charts and other navigation materials for Hawaiian coastal waters

			 include hazards to private activities and commercial shipping or fishing

			 operations identified as a result of the survey conducted under subsection

			 (a).

			(c)Monitoring

				(1)Monitoring

			 requiredWithin one year

			 after the completion of the survey required by subsection (a), the Secretary of

			 the Army shall implement the appropriate monitoring mechanisms to recognize and

			 track the potential release of hazardous chemical agents into the marine

			 environment from the disposal sites covered by the survey.

				(2)ElementsThe

			 monitoring regime shall include appropriate sampling, testing, and evaluation

			 of Hawaiian coastal waters for signs of contamination from chemical munitions

			 that may pose a risk to public health and the marine environment.

				(d)ResearchThe Secretary of the Army, acting through

			 the Office of the Assistant Secretary of the Army for Installations and

			 Environment, shall establish a program to conduct research and provide research

			 grants for the purpose of studying the long-term effects of seawater exposure

			 on chemical munitions, potential public health risks associated with ocean

			 disposal of chemical munitions, and the environmental impact of the ocean

			 disposal of chemical munitions.

			(e)Remediation

				(1)Report

			 requiredWithin one year

			 after the completion of the survey required by subsection (a), the Secretary of

			 the Army shall submit to Congress a report containing the following:

					(A)An analysis of the feasibility of

			 implementing multiple remediation measures at the disposal sites covered by the

			 survey.

					(B)Cost estimates for

			 such remediation measures.

					(C)An analysis of the

			 public health and environmental safety risks of the disposal sites.

					(2)Special

			 considerationsThe feasibility analysis required by paragraph

			 (1)(A) shall take into account the cost of remediation measures, the public

			 health and environmental damage risk of remediation measures, and the risk to

			 personnel engaged in remediation measures.

				4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act.

		

